DUCKER, JUDGE:
State Farm Fire & Casualty Company, as subrogee of its insured, Sydney C. Bias, claims damages in the sum of $1809.44 occasioned by blasting work done on or about September 8, 1972, to the residence and water well of Sydney C. Bias on Crooked Run Road *52in Putnam County, West Virginia, in connection with respondent’s rock quarry operations near the Bias property.
The damages alleged were that the dynamite and other explosive blasting caused damages to the bricks in the kitchen wall of the Bias residence, and the destruction of the well and water reservoir of Sydney C. Bias. The distances from the quarry site to the kitchen wall, the well and the reservoir were 650 feet and 550 feet respectively. By stipulation, the respondent has admitted the above facts, that the proximate cause of the damages was the negligence of the respondent in the blasting work and that the amount of the damages sustained by Bias was $1500.00.
Accordingly, the claimant is hereby awarded the sum of $1500.00.
Award of $1500.00.